UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 01-60918
                           Summary Calendar


                          BIBI FAZEELA ALLI,

                                                          Petitioner,


                                VERSUS


               JOHN D. ASHCROFT, U.S. Attorney General,

                                                          Respondent.




                   Petition to Review a Decision of
                  the Board of Immigration Appeals
                            (A78-566-404)
                             May 3, 2002


Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Bibi Fazeela Alli petitions for review of an order of the

Board of Immigration Appeals (“BIA”) dismissing her appeal of the

immigration judge’s order denying her application for asylum and

withholding deportation. She argues that she is entitled to asylum


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  1
and a withholding of her deportation because she was persecuted

while living in Guyana and because she has a well-founded fear that

she will be persecuted if she returns.      We have jurisdiction to

consider her petition for review under the Illegal Immigration

Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”), 8

U.S.C. § 1252 (1999).

     The IIRIRA instructs that we “shall decide the petition only

on the administrative record on which the order of removal was

based.”   8 U.S.C. § 1252(b)(4)(A).   “[T]he administrative findings

of fact are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.”    8 U.S.C. § 1252(b)(4)(B).

Finally, “a decision that an alien is not eligible for admission to

the United States is conclusive unless manifestly contrary to law.”

8 U.S.C. § 1252(b)(4)(C).

     Having carefully reviewed the administrative record and the

parties’ briefs, we conclude that the evidence in this case would

not compel a reasonable adjudicator to find that Alli was entitled

to asylum status.   Since “[t]he level of proof required to satisfy

the requirements for withholding of deportation is more stringent

than for asylum purposes,”   Mikhael v. I.N.S., 115 F.3d 299, 306

(5th Cir. 1997) (citations omitted), Alli has failed to prove that

she is entitled to a withholding of deportation.     We accordingly

AFFIRM the BIA’s decision to deny Ayele’s appeal.




                                 2